Case 1:19-cv-00266-DCN Document1 Filed 07/11/19 Page 1 of 4

MICHAEL A. MAURER, ISB #6548
LUKINS & ANNIS, P.S.

1600 Washington Trust Financial Center
717 W. Sprague Ave., Ste 1600
Spokane, WA 99201-0466

Telephone (509) 455-9555

Facsimile (509) 363-2489
mmaurer@lukins.com

Attorney for Defendant
Hoffman Construction Company of America

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

SBP LLLP, an Idaho limited liability Case No.:
limited partnership; JRS PROPERTIES HI
LP, an Idaho limited partnership; and J.R.
SIMPLOT FOUNDATION,

INC., an Idaho corporation, NOTICE OF REMOVAL

Plaintiffs,
VS,

HOFFMAN CONSTRUCTION COMPANY!
OF AMERICA, an Oregon corporation,

Defendant.

 

 

Defendant, Hoffman Construction Company of America, shows to this Court:

1. Acivil action was commenced on June 14, 2019, and is now pending in the Fourth
Judicial District of the State of Idaho in which the above-named SBP, LLLP, JRS
Properties III LP, and J.R. Simplot Foundation, Inc. are the plaintiffs. Hoffman
Construction Company of America is the defendant. The action concerns Hoffman’s
arbitration claim for $4,765,988.65, a true and correct copy of which is attached hereto as

Exhibit A.

NOTICE OF REMOVAL
Page 1
2.

4.

Case 1:19-cv-00266-DCN Document1 Filed 07/11/19 Page 2 of 4

Pursuant to 28 U.S.C. §1446(a), true and correct copies of all process, pleadings and
orders served upon defendant are attached hereto as Exhibits B and C.

This action is one over which this court has diversity jurisdiction under the provisions of
27 U.S.C. § 1332, and it is one which may be removed to this Court by defendant
pursuant to the provisions of 28 U.S.C. § 1441, in that it is a civil action between citizens
of different states wherein the matter in controversy, exclusive of interest and costs,
exceeds the sum of Seventy-five Thousand Dollars ($75,000). This is because, inter alia,
the object of this litigation is Hoffman’s claim for $4,765,988.65. See Hunt v. Wash.
State Apple Advert. Comm’n, 432 U.S. 333, 347 (1977) (“In actions seeking declaratory
or injunctive relief, it is well established that the amount in controversy is measured by
the value of the object of the litigation.”).

The action involves a controversy between citizens of different states as follows:

a. Plaintiffs are now, and, at the commencement of this action were, residents of the
State of Idaho.

b. Defendant was at the time of the commencement of this action, and is now, a
corporation duly incorporated under and by virtue of the laws of the State of
Oregon and was not and is not incorporated under and by virtue of the laws of the
State of Idaho.

c. Defendant had, at the time of the commencement of this action, and now has, its
principal place of business in Portland, Oregon, and by virtue of having its
principal place of business in Portland, Oregon, was not and is not a citizen of the

State of Idaho.

NOTICE OF REMOVAL

Page 2
Case 1:19-cv-00266-DCN Document1 Filed 07/11/19 Page 3 of 4

5. This Notice is filed in this court within thirty (30) days after the receipt by defendant of a
copy of the initial pleading setting forth the claimed relief upon which the action is based,
and, therefore, the time for filing this Notice under the provisions of 28 U.S.C. § 1446(b)
has not expired.

6. Written notice of the filing of this Notice has been given to all adverse parties as required
by law.

7. A true and correct copy of this Notice will be filed with the Clerk of the Fourth Judicial

District of the State of Idaho as provided by law.
WHEREFORE, Defendant prays that it may effect the removal of this action from the
Fourth Judicial District of the State of Idaho to this Court.
Dated this 11th day of July, 2019
LUKINS & ANNIS, PS

By:_/s/ Michael A. Maurer
MICHAEL A. MAURER, ISB 6548
Attorneys for Defendant Hoffman
Construction Company of America

NOTICE OF REMOVAL
Page 3
Case 1:19-cv-00266-DCN Document1 Filed 07/11/19 Page 4 of 4

CERTIFICATE OF SERVICE

I hereby certify that on the 11th day of July, 2019, I caused to be served a true and correct
copy of the foregoing by the method(s) indicated below, and addressed to all entities as follows:

Wayne Meuleman

Joe Meuleman

Joseph F. Southers

Mueleman Law Group PLLC
950 West Bannock St., Suite 490
Boise, ID 83702
wmeuleman@meulemanlaw.com
jmeuleman@meulemanlaw.com
jsouthers@meulemanlaw.com

NOTICE OF REMOVAL
Page 4

U.S. Mail

Hand Delivered

Overnight Mail

Telecopy (FAX)

Via ECF and email:
wimeuleman@meulemanlaw.com

jmeuleman@meulemanlaw.com

jsouthers‘@meulemanlaw.com

ROO KO

LUKINS & ANNIS, PS.

By: /s/ Michael A. Maurer
MICHAEL A. MAURER
